DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the restriction by original presentation.

The application has been amended as follows: 
Claim 18 replace “claim 17” with –claim 16-- .

Allowable Subject Matter
Claims 1- 16, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: 


As to claim 1, prior art fails to teach and or suggest at least one active element configured to change a physical state, and a carrier, wherein: the radiation-emitting 
AS to claim 16 prior art fails to teach or suggest and the reflector element comprises a reflector wall, wherein the reflector wall is inclined away from the radiation-emitting semiconductor chip on a first side and is inclined towards the radiation-emitting semiconductor chip on an opposing second side, the at least one active element is arranged spaced apart in lateral directions from the radiation-emitting semiconductor chip, and the physical change of state comprises at least one of the following: temperature change, mechanical motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896